Case 3:19-cv-00212-JAM Document 37-6 Filed 07/02/19 Page 1 of 2




                EXHIBIT E
    Case 3:19-cv-00212-JAM Document 37-6 Filed 07/02/19 Page 2 of 2
     Case 3:19-cv-00212-WWE Document 26-6 Filed 05/10/19 Page 2 of 2




Fram:"drown, Christine (Donahue)" <cbrovvn c fair(ielcl.eeiu>
Date: February 27, 2018 at 2:00:5 PM EST
                                                                       se, Dawn (Quintiliani)"
70: "Armstrong, Thomas E." <t~ll"IYIStI"011 a~fairfie~cl.eclu>, "DeBia
                                                                           >, "Testani, Loren H."
<d debi~sel.~a, fairfield.~du>, "Gibson, Allen" <AGibson~fi~irfield.edu
                                                                           d.edu>
<ltestani fairfi~icl.edu>, "Tortora, Michael G." <MTartoi-a(~fairfi~l
SubJect: Title IX Nearing Parties

Dear Board Members:

                                              matter are as follows;
Tire parties involved in the above referenced

                REDACTED



                                                                                               my attention.
                                              conflicts of interest that should be brought to
 Please advise if you know of any potential                                         are no conflict s. Please let
                                                       I have confirmed that there
 w ill distribute the materials to you on Friday once                               r there is or is not a
                                                     and confirm in writing whethe
 m e know if you have any questions or concerns,
 conflict of interest.

 Thank you,
 Christine
